Citation Nr: 1214156	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  11-06 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The appellant is the surviving widow of the Veteran, who had active duty service from January 1951 to January 1954, August 1964 to June 1972, and September 1981 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims file was then returned to the RO in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding service connection for cause of the Veteran's death. 

The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

A certificate of death, dated in April 2009, reflects that the Veteran died in April 2009.  The immediate cause of the Veteran's death was reported as subdermal hematoma.  The manner of death was listed as an accident.  The date of injury was in mid-March 2009, and the description of the injury was that the Veteran lost balance, fell backwards, and hit his head on a wooden chair.  

At the time of the Veteran's death, service connection was in effect for bilateral cataracts, post surgery, evaluated at 30 percent disabling; heart condition, associated with diabetes mellitus, type II, evaluated at 30 percent disabling; herniated nucleus pulpous, postoperative, evaluated at 20 percent; diabetes mellitus, type II, evaluated at 20 percent; hypertension, evaluated at 10 percent; and bilateral hearing loss, evaluated at zero percent disabling, for a combined total of 70 percent. 

The appellant contends that the Veteran's death was due to his service-connected disabilities.

It is unclear whether the Veteran obtained any VA treatment or what medication was provided to him by VA.  A portion of an August 2008 VA nursing screening, which referred to the Veteran as undergoing an initial evaluation, was submitted; however that portion of the record has been annotated with highlighting, as is the portion of a VA psycholosocial assessment that is also dated in August 2008.  All VA treatment reports must be obtained and included in the record, without annotations.  

As well, while private treatment reports are of record from the Hillcrest Baptist Medical Center, these records indicated that the Veteran was discharged to a rehab facility, as he had shown improvement.  The Board has reviewed the appellant's claim and submission of what appears to be a calendar or diary of events.  This diary listed the day the Veteran arrived at rehab and the Veteran died the next day.  There are no treatment reports from any facility, to include any rehab facility, for the day of death.  The Hillcrest Baptist Hospital discharge summary, does not appear to name the rehabilitation facility to which the Veteran was transferred.  Yet, the death certificate indicated the Veteran died at Hillcrest Baptist Hospital.  There is no death summary in the claims file.  Upon the identification of that facility, any treatment records for the day of death should be requested and included in the record.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Review of the claims file reveals that the notice provided to the appellant in October 2009 was not sufficiently detailed as to fully comply with the requirements of Hupp.  This must be accomplished on Remand. 

Finally, the Board finds that another medical opinion is necessary to determine whether the Veteran's service-connected disabilities substantially contributed to the Veteran's death.  The medical opinion obtained in July 2011 is insufficient.  The question is not whether service-connected diabetes mellitus or the service-connected heart condition caused a subdural hematoma.  The private treatment reports were uniform in attributing the subdural hematoma to the head trauma of falling from standing height.  The question is whether the service-connected disabilities contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  Such a medical opinion would necessitate a review of the treatment records and CT scans of the Veteran's subdural hematoma, dated in March 2009 through April 2009, with reference to those reports.  In particular, a medical opinion may be helpful as to whether the medication Coumadin was prescribed for a service-connected disability and, if so, did the Veteran's use of that medication contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter should include notice of the evidence necessary to establish a claim for service connection for the cause of the Veteran's death, and should include (1) a statement of the conditions for which the Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected, including on a presumptive basis.  The letter should indicate which portion of the evidence, if any, is to be provided by the Appellant and which portion, if any, VA will attempt to obtain on her behalf. 

2. The RO/AMC should obtain all records related to the Veteran from the VA Medical facility in Temple, Texas, in particular those records dated from August 2008 to April 2009.  If no records can be obtained, that fact should be noted in the claims file. 

3.  Contact the Appellant and her representative to request that she identify all providers of medical treatment for the Veteran's service connected disabilities prior to his death, to include the rehabilitation facility to which the Veteran was transferred after his discharge from Hillcrest Baptist, or to identify at what facility the Veteran died.  

Upon the identification of the facility, request the Appellant sign the appropriate release to obtain any treatment reports or death summary for the Veteran's treatment, admission, and death.  Document any negative searches for the record. 

4.  The RO/AMC should obtain a written medical opinion regarding the cause of the Veteran's death.  The Veteran's claims folder should be provided to the appropriate examiner, preferably an internal medicine physician, for review prior to completion of the requested medical opinion.  Following a thorough review of the claims file and all available medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the service-connected disabilities of a heart condition (coronary artery disease), associated with diabetes mellitus, type II; herniated nucleus pulpous, postoperative, diabetes mellitus, type II; hypertension; and/or bilateral cataracts or bilateral hearing loss, caused or contributed substantially to the Veteran's death.  

In particular, the Board observes the private clinicians treating the Veteran in late March 2009 and April 2009 noted he had been prescribed Coumadin and the cessation and resumption of that medication was noted.  The examiner is asked to comment on the significance, if any, of this medication.  

As well, the Veteran had fallen previously on January 19, 2009, and the private emergency report from Goodall-Witcher Hospital is of record.  He fell again in March 2009 and, according to the emergency room report, was brought to the ER two days later after giving signs of what was called a convulsion.  This report is also of record, from the same facility.  What medical significance does the examiner attach to these falls at home and hospital visits and does the examiner attribute these (January 2009 and March 2009) falls to any of the service-connected disabilities.

The Board notes that for a disability to be the principal cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death or be etiologically related.  For a disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

The examiner must review and discuss the Veteran's complete medical history.

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for cause of death is warranted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



